—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered January 28, 1993, convicting him of attempted criminal sale of a controlled substance in the third degree, upon a plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily and intelligently waived his right to appeal his conviction and sentence as part of his negotiated plea of guilty (see, People v Seaberg, 74 NY2d 1; People v Wong, 194 AD2d 442; People v Ortiz, 186 AD2d 828). Thus, the defendant is precluded from claiming that the sentence imposed by the court was excessive (see, People v Callahan, 80 NY2d 273; People v Wong, supra). Moreover, were we to review the defendant’s claim, we would find it to be without merit (see, People v Kapezis, 101 AD2d 816). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.